     Case 4:20-cr-00455 Document 54 Filed on 09/07/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                             Case Number: 4:20−cr−00455

Zhendong Cheng



                               NOTICE OF RESETTING

A proceeding has been reset in this case as to Zhendong Cheng as set forth below.

Before the Honorable Dena Hanovice Palermo
PLACE:
Courtroom 704
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 9/13/2021
TIME: 02:00 PM
TYPE OF PROCEEDING: Bond Hearing


Date: September 7, 2021                                     Nathan Ochsner, Clerk
